362 F.2d 1012
Earnest E. ARCHIE, Appellant,v.STATE OF MISSISSIPPI, Appellee.
No. 22982.
United States Court of Appeals Fifth Circuit.
July 7, 1966.

Appeal from the United States District Court for the Southern District of Mississippi; William Harold Cox, Judge.
Alvin J. Bronstein, Jackson, Miss., for appellant.
Paul G. Alexander, Jackson, Miss., for appellee.
Before TUTTLE, Chief Judge, and BROWN and COLEMAN, Circuit Judges.
PER CURIAM:


1
This appeal is controlled by Willie Peacock et al. v. City of Greenwood, Mississippi, 1965, Decided June 20, 1966, 384 U.S. 808, 86 S. Ct. 1800, 16 L. Ed. 2d 944, in which the Supreme Court held that grounds for removal of civil rights cases to the United States District Court under Section 1443, 28 U.S.C.A., do not include grounds as alleged in this case.


2
The judgment of the District Court is, therefore, affirmed.